Citation Nr: 1417037	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-11 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment and/or reimbursement of medical expenses incurred at Horizon Medical Center/Rehabilitation Center in Dickson, Tennessee, from May 5, 2010 to May 8, 2010.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from December 1965 to October 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Murfreesboro, Tennessee.  In October 2009, the Board had remanded several issues which were on appeal from the Regional Office (RO) in Nashville, Tennessee.  These issues, entitlement to service connection for a low back disorder, entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), entitlement to service connection for a left lower extremity disorder, and entitlement to a higher rating for scars on the left leg, were withdrawn by the Veteran in writing prior to re-certification to the Board.  As this is the case, they are no longer in appellate status and the Board has no jurisdiction over them.  

The entire claims file, to include the portion contained in the Virtual VA system and the Veterans Benefits Management System (VBMS), has been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case endured a traumatic motor vehicle accident in April 2010, and has alleged that he was evacuated from the scene of the collision to Vanderbilt University Medical Center in Nashville, Tennessee, where he spent approximately one month as an inpatient.  VA treatment records dated in July 2010 indicate that the Veteran complained of a loss of his spleen and a receipt of 28 units of blood during surgery allegedly performed at Vanderbilt.  He has also stated that VA paid for his treatment at Vanderbilt, as it was determined to be emergent in nature.  

Records dated in May 2010from Horizon Medical Center/Rehabilitation Center document that the Veteran was, indeed, received as an inpatient from Vanderbilt University Medical Center on May 5, 2010.  He spent approximately three days in this facility, and was discharged home on May 8, 2010.  A bill was sent to him in the amount of $9,553.00.  The Veterans Health Administration (VHA) determined that the treatment at Horizon was not for a service-connected disability or for an adjunct condition, and also noted that while the Veteran had been enrolled in VA care, that the rehabilitation treatment administered at the private facility in May 2010 was not for an emergent condition.  

The Veteran, for his part, has alleged that he was not stable enough to be released home after his inpatient stay at Vanderbilt, and that he attempted to contact VA about a transfer to one of their facilities, but was purportedly informed that there was no space for him.  

The Veteran's representative, in an informal hearing presentation, noted these allegations, and also noted that the record from VHA does not, at present, contain the records of hospitalization at Vanderbilt or any VA records contemporaneous with the Veteran's stay at Horizon which might serve to corroborate his allegation of having contacted the VA facility.  It is implied in the representative's argument that the records from Vanderbilt might, potentially, show that the Veteran's private care team made efforts to contact VA regarding a transfer, and also, would serve to document that he was not in a stable condition when he was admitted to the Horizon rehabilitation facility.  

The Veteran has made no allegation of having had to pay for his treatment at Vanderbilt, and to the contrary, has stated that VA paid for this portion of his care without issue.  Thus, it is evident that VA should already have the records of the Vanderbilt treatment in its custody, and as such records are potentially relevant to the resolution of the appeal, they should have been associated with the claims file for consideration by VHA and the Board.  Accordingly, these records must be obtained prior to any adjudication, and should VA no longer possess them, the Veteran should be encouraged to submit a waiver so that copies of that treatment can be obtained.  Further, as the Veteran alleges having contacted VA (either by himself or via his caregivers at Vanderbilt), efforts should be made to secure any and all VA records from April 2010 to May 2010 which may serve to corroborate his contentions.  After these records have been obtained, the claim is to be re-adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records from Vanderbilt University Medical Center from April to May 2010.  Should no records be available after an exhaustive search, so annotate the claims file.  

2.  Obtain any and all VA treatment records, to include any phone or other consultations with Vanderbilt University Medical Center and Horizon Medical Center/Rehabilitation Center, from April to May 2010.  Associate copies of these records with the claims file.  Should no records be found, so annotate the claims file.  

3.  Following the obtaining of the directed private and VA treatment records, re-adjudicate the claim for reimbursement/payment of medical expenses de novo.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



